          Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                               )
VIRTUS PHARMACEUTICALS, LLC                    )
 2050 Cabot Blvd West, Suite 200               )
 Langhorne, PA 19047                           )
                                               )
                   Plaintiff,                  )    Case No. _____________
                                               )
       v.                                      )
                                               )
MERRICK GARLAND, in his official capacity as )
Attorney General of the United States,         )
                                               )
ANNE MILGRAM, in her official capacity as      )
Administrator of the Drug Enforcement          )
Administration,                                )
                                               )
UNITED STATES DRUG ENFORCEMENT                 )
ADMINISTRATION                                 )
                                               )
                               Defendants.     )
__________________________________________)

                                        COMPLAINT

       Plaintiff Virtus Pharmaceuticals, LLC (“Virtus”) brings this Complaint against

Defendants, the Honorable Merrick Garland, in his official capacity as Attorney General of the

United States; the Honorable Anne Milgram, in her official capacity as Administrator of the Drug

Enforcement Administration, and the Drug Enforcement Administration (“DEA”). In support

thereof, Virtus states the following:

                                          PARTIES

1.     Plaintiff Virtus is a small, privately held Langhorne, Pennsylvania-based specialty

       pharmaceutical company that markets safe and effective products by specializing in

       underserved markets, offering its customers a niche product portfolio covering a range of

       therapeutic areas.
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 2 of 19




2.   Virtus is incorporated in the state of Delaware with its headquarters in Langhorne,

     Pennsylvania. Virtus is the owner of Abbreviated New Drug Application (“ANDA”)

     211484 for levorphanol tartrate 2 mg tablets (“levorphanol”). Levorphanol is classified as

     a Schedule II controlled substance under the federal Controlled Substances Act (“CSA”),

     21 U.S.C. § 801 et. seq. Virtus is also the owner of ANDA 85588 for phendimetrazine 35

     mg immediate release (“IR”) tablets and New Drug Application (“NDA”) 18074 for

     phendimetrazine    105    mg    extended     release   capsules   (“ER”)    (collectively,

     “phendimetrazine”). Phendimetrazine is classified as a Schedule III controlled substance

     under the CSA.

3.   Defendant Merrick Garland is the Attorney General of the United States and is in charge

     of the U.S. Department of Justice (“DOJ”). DEA is a federal law enforcement agency

     within the DOJ. Attorney General Garland is sued in this matter in his official capacity.

     He maintains offices at 950 Pennsylvania Avenue, NW Washington, DC 20530.

4.   Defendant DOJ is an executive department of the United States. See 5 U.S.C. § 101; 28

     U.S.C. § 501. The head of the DOJ is the Attorney General. See 28 U.S.C. § 503.

5.   Defendant Anne Milgram is the Administrator of DEA. The CSA authorizes the Attorney

     General to delegate his authority under the CSA to any officer or employee of the DOJ. 21

     U.S.C. § 871. The Attorney General has delegated his authority under the CSA to DEA

     Administrator. 28 C.F.R. § 0.100. Administrator Milgram has been delegated authority to

     administer the CSA and its implementing regulations. Administrator Milgram is sued in

     this matter in her official capacity. She maintains offices at 8701 Morrissette Drive,

     Springfield, VA 22152.




                                             2
        Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 3 of 19




6.    Defendant DEA is an agency within the DOJ. It was created by Executive Order 11,727.

      See 38 Fed. Reg. 18,357 (July 10, 1973). DEA is charged with, inter alia, enforcing the

      controlled substances laws and regulations of the United States. Its headquarters are

      located at 8701 Morrissette Drive, Springfield, VA 22152.

7.    DEA is an “agency” of the government within the meaning of the Administrative Procedure

      Act (“APA”). 5 U.S.C. § 701(b)(1).


                              JURISDICTION AND VENUE

8.    This action arises under the Constitution of the United States, the CSA, and the APA.

9.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. The Court is

      authorized to issue the non-monetary relief sought herein pursuant to 5 U.S.C. §§ 702, 705,

      and 706.

10.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(A).

11.   An actual and justiciable controversy exists between Plaintiff and Defendants.


                 STATUTORY AND REGULATORY BACKGROUND

12.   Drugs that are classified as controlled substances under the CSA are divided into five

      schedules. Substances are placed in their respective schedules based on whether they have

      a currently accepted medical use in treatment in the United States, their relative abuse

      potential, and likelihood of causing dependence when abused. 21 U.S.C. § 812.

13.   Schedule II controlled substances are considered to have a high potential for abuse and

      which may lead to severe psychological or physical dependence. Levorphanol is an

      example of a Schedule II controlled substance.



                                               3
        Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 4 of 19




14.   Schedule III controlled substances are drugs with a moderate to low potential for physical

      and psychological dependence. Schedule III drugs’ abuse potential is less than Schedule I

      and Schedule II drugs but more than Schedule IV. Phendimetrazine is an example of a

      Schedule III controlled substance.

15.   The CSA and its implementing regulations establish controls and restrictions on the import,

      export, manufacture, and distribution of controlled substances. 21 U.S.C. § 801 et seq.; id.

      § 951 et seq.; 21 C.F.R. Part 1300 et seq. DEA is tasked with enforcing the CSA in a

      balanced manner that prevents the diversion of controlled substances from legitimate

      channels while ensuring their availability for legitimate medical purposes. 76 Fed. Reg.

      39,318 (July 6, 2011).

16.   Under the CSA, DEA can revoke, restrict, or suspend a registration upon one of five

      findings, including if the registrant has committed acts that render the registration

      inconsistent with the public interest. 21 U.S.C. § 824(a).

17.   Prior to revoking or restricting a DEA registration, DEA must generally follow procedures

      designed to provide a registrant with notice and an opportunity to be heard. It must issue

      an order to show cause setting forth the basis for the agency’s proposed action and

      providing the registrant with the opportunity to request a hearing. See id. § 824(c). At

      such a hearing, the government has the burden of proving by a preponderance of evidence

      that registration is inconsistent with the public interest. 21 C.F.R. § 1301.44(d).

18.   DEA may issue an Immediate License Suspension Order of a DEA registration without

      providing a registrant with prior notice or an opportunity to respond to the allegations

      against it only if the continued registration poses an “imminent danger” to the public health

      and safety. The relevant statutory provision states:


                                                4
         Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 5 of 19




              The Attorney General may, in his discretion, suspend any
              registration simultaneously with the institution of proceedings under
              this section, in cases where he finds that there is an imminent danger
              to the public health or safety. . . . A suspension under this subsection
              shall continue in effect until the conclusion of such proceedings,
              including judicial review thereof, unless sooner withdrawn by the
              Attorney General or dissolved by a court of competent jurisdiction.

21 U.S.C. § 824(d)(1).

19.    The governing DEA regulation specifies:

              The Administrator may suspend any registration simultaneously
              with or at any time subsequent to the service upon the registrant of
              an order to show cause why such registration should not be revoked
              or suspended, in any case where he/she finds that there is an
              imminent danger to the public health or safety. If the Administrator
              so suspends, he/she shall serve with the order to show cause
              pursuant to § 1301.37 an order of immediate suspension which shall
              contain a statement of his findings regarding the danger to public
              health or safety.

21 C.F.R. § 1301.36(e).

20.    Upon suspending or revoking a DEA registration, DEA may place under seal any

       controlled substances in the registrant’s possession. The relevant statutory provision states:

              In the event the Attorney General suspends or revokes a registration
              granted under section 823 of this title, all controlled substances or
              list I chemicals owned or possessed by the registrant pursuant to
              such registration at the time of suspension or the effective date of
              the revocation order, as the case may be, may, in the discretion of
              the Attorney General, be placed under seal.

21 U.S.C. § 824(f).

21.    The regulations also provide that:


              [U]pon service of the order of the Administrator revoking or
              suspending registration, the registrant shall, as instructed by the
              Administrator: (1) Deliver all controlled substances in his/her
              possession to the nearest office of the Administration or to
              authorized agents of the Administration; or (2) Place all controlled
              substances in his/her possession under seal as described in sections
              304(f) or 1008(d)(6) of the Act (21 U.S.C. 824(f) or 958(d)(6)).
                                                5
         Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 6 of 19




21 C.F.R. § 1301.36(f).

22.    Pursuant to 21 U.S.C. § 824(b), “[t]he Attorney General may limit revocation or suspension

       of a registration to the particular controlled substance . . . with respect to which grounds

       for revocation or suspension exist.” Also, pursuant to 21 C.F.R. § 1301.36(g), DEA may

       limit the controlled substances placed under seal or to be delivered to DEA.


                                  FACTUAL BACKGROUND

23.    Levorphanol is indicated for the management of pain severe enough to require an opioid

       analgesic and for which alternative treatments are inadequate. Levorphanol is a Schedule

       II controlled substance.

24.    Phendimetrazine is indicated for the management of exogenous obesity as a short term

       adjunct (a few weeks) in a regimen of weight reduction based on caloric restriction in

       patients with an initial body mass index (“BMI”) of greater than or equal to 30 kg/m2 or

       greater than or equal to 27 kg/m2 in the presence of other risk factors (e.g., controlled

       hypertension, diabetes, hyperlipidemia) who have not responded to appropriate weight

       reducing regimen (diet and/or exercise) alone. Phendimetrazine is a Schedule III controlled

       substance.

25.    Virtus does not have a DEA registration because Virtus does not directly or physically

       manufacture or distribute any controlled substance—including levorphanol or

       phendimetrazine. More specifically, Virtus, as a “virtual” manufacturer, does not handle

       these or any controlled substances.

26.    Virtus sells its levorphanol product primarily to direct purchasing pharmacies that dispense

       levorphanol pursuant to a prescription to patients that are in extreme pain and resistant to

                                                6
        Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 7 of 19




      other opioid pain medications. Likewise, Virtus sells its phendimetrazine to wholesalers

      that distribute phendimetrazine to pharmacies. Virtus distributes both levorphanol and

      phendimetrazine to such customers through Woodfield Distribution, LLC (“Woodfield”)

      in Houston (specifically Sugar Land), Texas.

27.   Woodfield is a distributor and a third-party logistics provider (“3PL”) that performs supply

      chain operations including warehousing, storage, fulfillment, transportation management,

      temperature regulated environments, reverse logistics, and regulatory compliant product

      disposition. Woodfield maintains a DEA registration at facilities in both Houston, Texas

      and Boca Raton, Florida, to engage in the activities contracted by Virtus and other

      customers.

28.   Woodfield’s DEA registration number for the Houston distribution registration at issue

      here and pursuant to which Woodfield (as a 3PL) held and distributed drugs owned by

      Virtus is DEA No. RW0502218.

29.   Woodfield also holds DEA registrations at its Boca Raton location. Woodfield’s Boca

      Raton facility maintains the following DEA registrations:          DEA Distributor (No.

      RW0407076), DEA Importer (No. RW0413548), DEA Exporter (No. RW0518932), and

      DEA 3PL Reverse Distributor (No. RW0433653).

30.   Woodfield’s Boca Raton DEA registrations are not affected by the immediate suspension

      orders (“ISOs”) issued at the Houston location; thus, Woodfield is able to handle and

      distribute controlled substances from that location notwithstanding DEA’s issuance of the

      ISOs at the Houston location.

31.   On or around August 11, 2021, DEA served three ISOs on Woodfield at its Houston, Texas

      location. The ISOs are allegedly based on Woodfield’s “failure to maintain effect [sic]


                                               7
        Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 8 of 19




      controls against the diversion of controlled substances and the imminent danger to public

      health and safety.” See DEA, Press Release, DEA Houston Serves ISO on Woodfield

      Pharmaceuticals     &    Distribution   (Aug.    11,   2021),   https://www.dea.gov/press-

      releases/2021/08/11/dea-houston-serves-iso-woodfield-pharmaceuticals-distribution.

32.   Upon information and belief, Virtus had no knowledge of any issues related to Woodfield’s

      handling of Virtus’s drug products, including its controlled substance drug products, that

      are stored at the Houston facility prior to DEA’s service of the ISOs on Woodfield.

      Specifically, and upon information and belief, Virtus had—and currently has—no

      knowledge, understanding, or notice from Woodfield that its drugs were ever lost, stolen,

      or otherwise unaccounted for prior to DEA’s service of the ISOs on Woodfield.

33.   When it served the ISOs on Woodfield, DEA also seized and removed to an undisclosed

      location all controlled substances, including Virtus’s levorphanol and phendimetrazine

      products that were being stored and distributed from Woodfield’s Houston facility. DEA

      regulations provide that product can either be sealed at the facility or delivered to DEA for

      “safekeeping” because the facility’s DEA registration is currently suspended.

34.   On August 12, 2021, Virtus, through counsel, contacted DEA regarding the ISOs. DEA

      indicated that the ISOs concerned Woodfield, rather than Virtus. Counsel requested that

      DEA release to a DEA-registered distributor the levorphanol and phendimetrazine that

      belonged to Virtus. DEA, however, refused to release both Virtus’s levorphanol and

      phendimetrazine so that desperate pain patients and patients treating their obesity would

      not have their treatment interrupted.

35.   During the same August 12, 2021 communication with DEA, counsel for Virtus expressed

      its concerns that DEA may not be storing the levorphanol and phendimetrazine under


                                                8
        Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 9 of 19




      appropriate conditions required of drug products in accordance with the Federal Food,

      Drug, and Cosmetic Act. DEA informed counsel that the products were being stored in an

      undisclosed DEA warehouse under appropriate conditions.

36.   Woodfield has acknowledged that Virtus maintains all right and title to Virtus’s

      levorphanol and phendimetrazine products, and has expressly waived any claim to the

      Virtus controlled substance products that Woodfield maintained at the Houston facility.

37.   Virtus has informed DEA that as of August 24, 2021, it has no more levorphanol inventory

      available to distribute to its customers. Moreover, even prior to DEA’s current action and

      seizure of Virtus’s levorphanol and phendimetrazine, Virtus projected a “stock out”

      situation for levorphanol in early 2022.       Accordingly, Virtus, through its contract

      manufacturer, had submitted a request for supplemental quota to DEA on August 5, 2021,

      in order to maintain a continuous supply of levorphanol for patients suffering with

      debilitating chronic pain. As a result of DEA actions seizing Virtus product and the lack

      of additional quota from DEA to manufacture more product, Virtus is no longer able to

      supply this product to customers and patients and has no viable ability to manufacture for

      the foreseeable future.

38.   Since the issuance of the ISOs to Woodfield, Virtus, through counsel, has made several

      requests to DEA requesting expedited review of the pending quota request. DEA has

      acknowledged the impact of the seizure of levorphanol, but has declined to provide clear

      guidance on the status of the pending supplemental quota request. However, even if DEA

      approves the pending quota request, Virtus will remain unable to supply patients suffering

      from debilitating chronic pain for at least an additional 150 days from the date of the quota

      approval due to the manufacturing lead time.


                                                9
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 10 of 19




                   VIRTUS IS ENTITLED TO INJUNCTIVE RELIEF

39.   Virtus respectfully requests temporary, preliminary, and permanent injunctive relief to

      enjoin Defendants from maintaining their arbitrary and unlawful possession of both

      Virtus’s levorphanol and phendimetrazine products that DEA seized from Woodfield’s

      Houston, Texas facility.

40.   DEA has never alleged that Virtus’s levorphanol or phendimetrazine products are the

      subject of the ISOs directed to Woodfield. Indeed, DEA has affirmatively indicated that

      the ISOs concerned Woodfield, rather than Virtus.

41.   Virtus understands and believes that DEA’s basis for Woodfield’s ISOs is likely due to

      Woodfield’s “failure to maintain effect [sic] controls against the diversion of controlled

      substances and the imminent danger to public health and safety.” See DEA, Press Release,

      DEA Houston Serves ISO on Woodfield Pharmaceuticals & Distribution (Aug. 11, 2021),

      https://www.dea.gov/press-releases/2021/08/11/dea-houston-serves-iso-woodfield-

      pharmaceuticals-distribution. It, therefore, serves no legitimate purpose for DEA to retain

      possession of Virtus’s levorphanol or phendimetrazine products, and not permit Virtus to

      sell either drug through another DEA-registered distributor. Consequently, for the reasons

      explained below, all of the relevant factors for evaluating whether to issue injunctive relief

      overwhelmingly favor Virtus.

42.   Likelihood of Success. DEA has the authority to place under seal controlled substances

      when suspending or revoking a DEA registration. 21 U.S.C. § 824(f). However, DEA also

      has the discretion to “limit revocation or suspension of a registration to the

      particular controlled substance or list I chemical with respect to which grounds for

      revocation or suspension exist.” Id. § 824(b). This includes limiting the scope of an ISO.

                                               10
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 11 of 19




43.   DEA has unreasonably, arbitrarily, and capriciously failed and refused to use its discretion

      in this matter to limit the scope of any suspension under 21 U.S.C. § 824(b) and thereby,

      limit the product held under seal or, as the agency did in this case, to remove the controlled

      substances for safekeeping. 21 C.F.R. § 1301.36(g). Instead, DEA has arbitrarily and

      capriciously retained Virtus’s levorphanol and phendimetrazine.

44.   Continued retention of Virtus’s levorphanol and phendimetrazine products is unnecessary

      because—as DEA admitted—DEA’s underlying issues with Woodfield do not involve

      Virtus’s ownership of levorphanol and phendimetrazine products.

45.   Virtus, its customers and patients are but innocent bystanders and victims with regard to

      Woodfield’s ISOs. Virtus is informed and believes that DEA has confirmed this fact, but

      has nevertheless arbitrarily insisted on retention of Virtus’s levorphanol and

      phendimetrazine.

46.   Immediate Irreparable Harm. Woodfield’s Houston, Texas facility warehoused the

      overwhelming majority of Virtus’s levorphanol and entire supply of phendimetrazine.

      Virtus supplies all of its levorphanol and phendimetrazine customers through Woodfield.

      Moreover, levorphanol and phendimetrazine comprise a significant portion of Virtus’s

      business. Indeed, levorphanol comprises approximately 58% of Virtus’s gross profits.

47.   Levorphanol is dispensed to acutely ill pain patients including cancer patients, surgery

      patients, and hospice patients. Indeed, levorphanol is indicated in patients that have failed

      other opioid analgesics. For this reason, customers purchasing levorphanol from Virtus

      expect, and in fact require reliable and prompt delivery when levorphanol is needed.

      Virtus’s customers include, for example, wholesalers and direct purchasing pharmacies.




                                               11
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 12 of 19




48.   Similarly, phendimetrazine is used in patients that are resistant to weight reduction

      regimens. Phendimetrazine is particularly important because obesity is the cause of many

      other chronic illnesses and treating obesity can prevent serious chronic health issues from

      developing, in particular during the COVID-19 pandemic.

49.   Notably, despite losing patent exclusivity on phendimetrazine 105 mg ER, Virtus remains

      the only supplier of this product due in part to the difficult manufacturing process of the

      ER formulation. Virtus is one of only two current suppliers of phendimetrazine 35 mg IR.

50.   In the absence of a temporary restraining order (“TRO”), DEA’s actions have caused, and

      will continue to cause, serious disruption to both the levorphanol and phendimetrazine

      supply chain. Virtus understands and believes there is, and will continue to be, significant

      market shortages of levorphanol and phendimetrazine, resulting in delays in treatment for

      patients suffering from debilitating chronic pain and obesity. Specifically, based on

      available data, Virtus accounts for approximately 50% of the quota-constrained

      levorphanol 2 mg supply to patients, 100% of the phendimetrazine 105 mg ER supply to

      patients, and 40% of the phendimetrazine 35 mg IR supply to patients.

51.   Moreover, unless the Court grants a TRO, pharmacies, wholesalers, and other customers

      that depend on a steady supply of levorphanol and phendimetrazine will switch to other

      suppliers and/or other drugs to treat patients. This will cause significant and continuing

      financial harm to Virtus because levorphanol and phendimetrazine comprise

      approximately 67% of Virtus’s gross profits and will also lead to ongoing reputation harm.

52.   Most of Virtus’s customers receive levorphanol and phendimetrazine pursuant to

      negotiated agreements with those customers. Because Virtus is currently unable to supply

      customers with any of these products, customers will consider Virtus in breach of its


                                              12
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 13 of 19




      contractual supply obligations, exposing Virtus to additional and substantial financial harm

      and incalculable reputational harm.

53.   With respect to financial harm, Virtus is subject to damages including those associated

      with lost sales from current business and financial penalties associated with contractually

      obligated supply level requirements.         Additionally, Virtus is incurring unbudgeted

      manufacturing costs to attempt to limit disruption to patient supply as well as significant

      legal fees associated with this matter.

54.   Any harm to Virtus, including but not limited to reputational harm, will also be irreparable

      because once a customer switches to another supplier of levorphanol or phendimetrazine,

      it is highly unlikely that they will return to Virtus.

55.   Virtus has an established reputation of being able to provide continuous supply to

      customers. In fact, Virtus has previously won business by being able to step in when

      competitors have supply disruptions. Virtus will suffer further irreparable damage to its

      business reputation and loss of customer goodwill as a result of the seizure of products

      which caused an immediate, unresolved, and unplanned supply issue. In spite of its

      reputation, Virtus was unable to provide advanced notification to customers, leaving many

      with no immediate alternatives. Some customers will likely stop doing business with

      Virtus and never return.

56.   Additionally, the unlawful retention of Virtus’s levorphanol and phendimetrazine will

      cause Virtus to lose significant revenue that it will never recover. Virtus has no adequate

      remedy at law if this Court does not immediately enjoin DEA from arbitrarily and

      capriciously and unlawfully retaining its levorphanol and phendimetrazine products.




                                                 13
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 14 of 19




57.   Without an immediate remedy from this Court, Virtus will be forced to enact a reduction

      in force of full-time employees due to imminent cash shortfall, be in breach of financial

      covenants with lenders due to lack of sales cash flow from levorphanol and

      phendimetrazine, and prepare for likely bankruptcy filings that may result in liquidation of

      the company.

58.   Harm to Virtus is presently occurring and mounting daily because customers’ needs for

      controlled substances are immediate due to “just-in-time” inventory management of

      controlled substances. Many of Virtus’s customers place weekly or even more frequent or

      urgent orders with Virtus as patient demand arises. Additionally, patients are unable to

      wait for therapy especially due to the indication of levorphanol as being used to treat

      debilitating chronic pain for which alternative opioid analgesics have failed. These

      pharmacies will not receive deliveries of levorphanol if DEA retains possession of Virtus’s

      product because Virtus has no other supply of levorphanol.

59.   Indeed, these pharmacies may have difficulty purchasing levorphanol due to both the quota

      constrained supply as well as lack of pre-existing purchasing agreements with large

      wholesale distributors.    With the loss of levorphanol, these pharmacies may also

      permanently lose patients who will likely move prescriptions to large national chain

      pharmacies. Small independent pharmacies are acutely sensitive to loss of patients as this

      correlates directly to a permanent loss of revenue.

60.   Additionally, because Virtus’s contract manufacturer has already used up all of the 2021

      levorphanol procurement quota granted for 2021 and because DEA has not acted on

      Virtus’s contract manufacturer’s August 5, 2021 quota request seeking increased

      procurement quota of Virtus’s levorphanol API (active pharmaceutical ingredient), it is at


                                              14
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 15 of 19




      this point in time impossible for Virtus to manufacture additional product to meet patients’

      or customers’ needs.

61.   Balance of Hardships. The balance of hardships also supports issuing a TRO. As

      explained above, DEA has admitted that its issues with Woodfield do not involve Virtus

      or Virtus’s levorphanol or phendimetrazine products. Indeed, DEA has never alleged that

      Virtus is in violation of any DEA rules/regulations or that Virtus’s levorphanol or

      phendimetrazine poses an imminent danger to the public health. DEA will not be harmed

      by the release of Virtus’s products to another DEA-registered entity pending completion

      of the ISOs and show cause process concerning Woodfield.

62.   DEA’s actions in this matter are particularly troubling because Congress has granted DEA

      the discretion to limit its administrative seizures to particular controlled substances that are

      the subject of an DEA revocation or suspension notice. 21 U.S.C. § 824(b). Similarly,

      regulations promulgated by DEA, authorize DEA to limit the removal or sealing of product

      to only that product impacted by any suspension or ISO. 21 C.F.R. § 1301.36(g). This is

      the exact relief that Virtus has requested from DEA and now is requesting here. DEA has

      arbitrarily and capriciously failed to exercise that statutory discretion in this matter.

      Instead, DEA is punishing Virtus—who is not a DEA registrant in the first instance—for

      alleged regulatory violations committed by DEA registrant Woodfield.

63.   DEA’s actions are also extremely prejudicial to Virtus because Virtus is nothing more than

      an innocent bystander relative to DEA’s investigation into Woodfield’s Houston facility.

      Virtus is bearing more hardship relative to Woodfield. As stated above, Woodfield has a

      second DEA-registered facility, and a DEA registration suspension at one facility does not

      affect the other. Therefore, for the most part, Woodfield can continue operating its business


                                                15
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 16 of 19




      as usual through its other DEA-registered location. Not so for Virtus. DEA knows (or

      should know) that its suspension of Woodfield’s DEA registration is creating

      disproportionate hardships for Virtus and its customers. DEA, however, could release

      product to Virtus’s chosen DEA-registered distributor pursuant to 21 U.S.C. § 824(b) and

      21 C.F.R. § 1301.36(g) but has chosen to do nothing to alleviate these hardships.

64.   Therefore, as described, Virtus is suffering, and will continue to suffer significant

      hardships, if DEA continues to unlawfully retain its levorphanol and phendimetrazine

      products.   DEA, on the other hand, will suffer no hardship by releasing Virtus’s

      levorphanol and phendimetrazine to another DEA-registered distributor to distribute the

      levorphanol and phendimetrazine to Virtus’s customers.

65.   Public Interest. Finally, the public interest weighs heavily in favor of granting a TRO.

      The retention of Virtus’s levorphanol and phendimetrazine is not necessary to prevent any

      imminent harm to the public pursuant to DEA’s ISOs.            As noted above, Virtus’s

      levorphanol is used in some of the sickest and most compromised patients and Virtus’s

      phendimetrazine is used in exercise-resistant obesity. Continued arbitrary and unlawful

      retention of Virtus’s levorphanol and phendimetrazine creates a lack of access to needed

      medications and causes injury to these same patients that depend on Virtus for an

      uninterrupted supply to meet their legitimate medical needs.

66.   Accordingly, Virtus respectfully requests that the Court temporarily, preliminarily, and/or

      permanently enjoin DEA from retaining Virtus’s levorphanol and phendimetrazine and

      order DEA to release such levorphanol and phendimetrazine to a DEA registrant until the

      Court can rule on a motion for a preliminary injunction to be filed by Virtus.




                                              16
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 17 of 19




                                    CLAIM FOR RELIEF

                                    COUNT ONE
               Arbitrary and Capricious Agency Action (5 U.S.C. § 706(2))

67.   Virtus incorporates by reference all allegations contained in paragraphs 1 through 66.

68.   The APA prohibits DEA from acting in a way that is arbitrary, capricious, an abuse of

      discretion, or otherwise not in accordance with the law, or that is in excess of statutory

      jurisdiction or authority or short of statutory right. 5 U.S.C. § 706(2)(A), (C).

69.   Virtus is adversely affected and aggrieved by DEA’s unlawful seizure—and retention—of

      its levorphanol and phendimetrazine products. This is particularly true where DEA has

      admitted that the ISOs directed to Woodfield do not concern Virtus’s levorphanol or

      phendimetrazine.

70.   Defendants’ decision to retain possession of Virtus’s levorphanol and phendimetrazine is,

      therefore, arbitrary, capricious, and an abuse of discretion.

71.   Defendants’ decision to retain possession of Virtus’s product is causing continuing

      irreparable harm.

                                        COUNT TWO
                                         Due Process

72.   Virtus incorporates by reference all allegations contained in paragraphs 1 through 71.

73.   DEA’s seizure—and retention—of Virtus’s levorphanol and phendimetrazine denied

      Virtus prior notice of any allegations against Woodfield or itself. Virtus was also denied a

      meaningful opportunity to contest those allegations prior to DEA’s seizure of its

      levorphanol and phendimetrazine.

74.   Depriving Virtus of prior notice of allegations against Woodfield and the seizure of its

      levorphanol and phendimetrazine, and a meaningful opportunity to contest the seizure and

                                               17
       Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 18 of 19




      retention of its levorphanol and phendimetrazine was not necessary to further any

      governmental interest, significantly increased the prospect of an erroneous deprivation of

      Virtus’s rights, and impaired the property interests of Virtus.

75.   Accordingly, DEA’s seizure and unlawful retention of Virtus’s levorphanol and

      phendimetrazine is contrary to its constitutional rights, power, privilege, or immunity in

      violation of 5 U.S.C. § 706(2)(B).




                                               18
        Case 1:21-cv-02308-CKK Document 1 Filed 08/31/21 Page 19 of 19




                                  REQUEST FOR RELIEF

       WHEREFORE, Virtus respectfully requests that this Court enter judgment in its favor and

against the Defendants, as follows:

       A.      DECLARE that DEA’s seizure and retention of Virtus’s levorphanol and

               phendimetrazine is arbitrary and capricious and/or unlawful;

       B.      ORDER DEA to promptly release Virtus’s levorphanol to a DEA-registered

               distributor;

       C.      ENJOIN DEA from further retaining possession of Virtus’s levorphanol and

               phendimetrazine;

       D.      AWARD Virtus its costs and attorneys’ fees; and

       E.      AWARD Virtus such other relief as the Court may deem just and proper.



Dated: August 31, 2021                Respectfully submitted,

                                      By: /s/ Karla L. Palmer_
                                      Karla L. Palmer (D.C. Bar No. 444353)
                                      John A. Gilbert (D.C. Bar No. 448379)
                                      Michael S. Heesters
                                      HYMAN, PHELPS & MCNAMARA, P.C.
                                      700 Thirteenth Street NW, Suite 1200
                                      Washington, D.C. 20005
                                      (202) 737-5600 (phone)
                                      (202) 737-9329 (fax)
                                      kpalmer@hpm.com
                                      jgilbert@hpm.com
                                      mheesters@hpm.com

                                      Counsel for Virtus Pharmaceuticals LLC




                                               19
